             Case 2:15-cv-01175-RSL Document 167 Filed 06/08/20 Page 1 of 2



1
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE
7     YESENIA PACHECO, et al.,
                                                        Case No. C15-1175RSL
8                   Plaintiffs,
                                                        ORDER GRANTING
9            v.                                         DEFENDANT’S MOTION TO
                                                        EXCLUDE 2020 OPINIONS OF DR.
10    UNITED STATES OF AMERICA,                         HAL ZIMMER
11                  Defendant.
12
13          This matter comes before the Court on “Defendant’s Motion To Exclude the
14   Expert Opinion of Hal Zimmer, M.D.” Dkt. # 136. Having reviewed the memoranda,
15   declarations, and exhibits submitted by the parties, the Court finds as follows:
16          In his original report, Dr. Zimmer summarized the hospital records related to
17   S.L.P.’s delivery and found no fault with the care provided by the hospital. In early 2020,
18   Dr. Zimmer provided a second report related to the physical and emotional damages Ms.
19   Pacheco suffered in giving birth to S.L.P., as well as the financial burdens associated with
20   that event. Because the second report was provided long after discovery had closed,
21   defendant had no opportunity to question Dr. Zimmer regarding the new opinions or to
22   obtain an expert to rebut the newly-proffered testimony. These opinions could have and
23   should have been disclosed in a timely manner.
24
25   //
26
     ORDER GRANTING DEFENDANT’S
     MOTION TO EXCLUDE 2020 OPINIONS
     OF DR. HAL ZIMMER - 1
             Case 2:15-cv-01175-RSL Document 167 Filed 06/08/20 Page 2 of 2



1           For all of the foregoing reasons, defendant’s motion to exclude is GRANTED. Dr.
2    Zimmer will not be permitted to testify regarding the opinions that were first disclosed in
3    his March 31, 2020, report.
4
5           Dated this 8th day of June, 2020.
6                                               A
                                                Robert S. Lasnik
7                                               United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING DEFENDANT’S
     MOTION TO EXCLUDE 2020 OPINIONS
     OF DR. HAL ZIMMER - 2
